12 F.3d 205
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re Vincent Eugene LINEBERGER, Debtor.Warren L. Tadlock, Chapter 13 Trustee, Plaintiff-Appellee,v.Vincent Eugene Lineberger, Defendant-Appellant.
No. 93-1244.
United States Court of Appeals,Fourth Circuit.
Submitted July 13, 1993.Decided Dec. 2, 1993.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.
Vincent Eugene Lineberger, Appellant Pro Se.
Warren Lee Tadlock, Appellee.
W.D.N.C.
Affirmed.
Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Vincent Eugene Lineberger appeals from the district court's order affirming the order of the bankruptcy court converting his chapter 13 case to a chapter 7 liquidation.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Lineberger v. Tadlock, Nos.  CA-92-192-MU;  BK-91-31954-C-B (W.D.N.C. Jan. 26, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We find that the issues pertaining to appeal No. 93-1245 are not properly before the Court, and the district court did not abuse its discretion in denying Lineberger's request for relief for failure to comply with 11 U.S.C.A. Rule 8009 (West Supp.1993).   See In re Tampa Chain Co., 835 F.2d 54 (2d Cir.1987)